Citation Nr: 1521887	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for blocked artery bypass of the right leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Appellant had initial active duty for training (ACDUTRA) with the Army Reserve from January 4, 1976 to May 1, 1976, and he continued as a member of the Army Reserve until August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The Board has reviewed the Appellant's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that he has a right knee disability that was caused by a vehicle accident that occurred during a period of ACDUTRA in 1975.  He also seeks service connection for a current disability of the right leg.  See Appellant's claim of January 2012; October 2013 hearing transcript. After a thorough review of the Appellant's claims folder, the Board has determined that additional development is necessary to adjudicate these claims.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  See 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (d) (2014).

The Appellant maintains that he injured his right knee in 1975 during Army Reserve basic training, when a troop transporter vehicle in which he was a passenger was hit from behind by another vehicle.  According to the Appellant, medics at the field hospital told him, "[I]t could be just a bruise, but we could send you back to the rear and have it checked out or an x-ray, whatever else . . . ."  It is unclear from the record whether the medics examined the Appellant or documented any examination made.  The Appellant stated in the October 2013 Board hearing that he did not seek further treatment for his right knee until "eight or ten years ago."  While he occasionally took Tylenol for knee pain following the accident, he did not experience "any kind of problems with that knee again" or anything "that [he] could really say affected [his] duties" in the Reserve until approximately 2003-2005, when he started having knee pain again.  See October 2013 hearing transcript.

The record reflects that, in July 2000, the Appellant had arthroscopic surgery on his right knee.  A partial medial meniscectomy was performed.  A medical note concerning the surgery states that the Appellant "had work injury several weeks prior, unable to progress to full activity secondary to pain and locking, catching of the knee.  MRI Scan documented medial meniscus tear."  See July 2000 private treatment record.

In December 2011, the Appellant was diagnosed with "severe ischemia of the right leg," and the following procedure was performed: "right common femoral artery to above-the-knee popliteal artery bypass with a 6 mm Propaten graft."  See December 2011 private treatment record.  The Appellant states that he was informed by his doctor that the severe ischemia of his right leg could have been caused by "smoking" or "almost anything really."  The Appellant's doctor had a list of factors that could have caused the ischemia that led to the Appellant's bypass surgery.  See October 2013 hearing transcript.
These private medical records diagnose disabilities of the right knee and the right leg.  Furthermore, the credible testimony of the Appellant indicates that his right knee was injured during ACDUTRA.  The information and evidence of record also indicate that the Appellant's symptoms may be related to the 1975 vehicle accident described by the Appellant.  A medical opinion as to a possible relationship between the Appellant's ACDUTRA and his right knee and right leg conditions is not of record.  Under the circumstances, a VA examination should be obtained in order to ascertain whether the Appellant's right knee and right leg disabilities are related to his ACDUTRA service.  See 38 C.F.R. § 3.159(c)(4) (2014); see also Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Appellant has intimated that he sought medical advice, and possibly treatment, at a field hospital following the vehicle accident that allegedly injured his right knee.  While the claims file contains service treatment records of the Appellant from September 1975 to March 1985, it is crucial that VA attempt to secure all available service treatment records for the Appellant, including any records pertaining to his period of basic training when he contends that he was injured during a vehicle accident.  Upon remand, VA must verify that all available service personnel and service treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of ACDUTRA and INACDUTRA for the Appellant, and obtain all service personnel records and service treatment records of the Appellant not currently associated with his claims folder, to include for the period from January to May 1976.

2. Take appropriate steps to obtain from the Appellant the names and addresses of all medical care providers who have treated him for his claimed disabilities of the right knee and right leg.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Appellant and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Appellant must then be given an opportunity to respond.

3. Thereafter, schedule the Appellant for an appropriate VA examination to determine the nature and etiology of his right knee and right leg disabilities.  The claims folder, including this REMAND, must be made available to the examiner prior to the examination, who must indicate in his or her report that the VA claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Appellant's right knee and right leg disabilities are related to any period of ACDUTRA.

In rendering the requested opinion, the VA examiner is asked to consider the Appellant's report of his knee injury during ACDUTRA.  The examiner is advised that the Appellant is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating any opinion.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  
If there is a medical basis to support or doubt the history provided by the Appellant, the examiner should provide a fully reasoned explanation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



